11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ascencion Chon Vidal and                      * From the 326th District Court
Adrianna Perez Vidal,                           of Taylor County,
                                                Trial Court No. 19-13980N

Vs. No. 11-20-00162-CV                        * May 19, 2022

Rebecca Pedroza Anderson,                     * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we affirm the judgment of the trial court concerning its issuance of the family-
violence protective order. We reverse the order of the trial court as to the duration
of the protective order, and we remand this cause to the trial court for further
proceedings consistent with this court’s opinion. The costs incurred by reason of
this appeal are taxed 50% against Rebecca Pedroza Anderson, and because
Ascencion Chon Vidal and Adrianna Perez Vidal have been determined to be
indigent, no costs are taxed against them. See TEX. R. APP. P. 20.1, 43.4.